Appeal from a decision of the Workers’ Compensation Board, filed July 27, 1978, as amended by its decision filed October 20, 1978, which found the insurance carrier liable for the cost of claimant’s continued medical care and hospitalization and which excused claimant’s physician’s failure to file periodic progress reports between July 11, 1976 and August 25, 1976. The board found: "Claimant’s treatment * * * and hospitalization were necessary and causally related and that the carrier is liable for medical bills * * * that it was not necessary for the hospital to request prior authorization from the carrier and * * * his continued hospitalization was an emergency and the carrier is liable for the hospital bill. Considering the circumstances surrounding this case and the nature of claimant’s hospitalization, the Board excuses Dr. Tomaiuoli’s failure to file progress reports between July 11, 1976 and August 25, 1976.” There is substantial evidence to sustain the determination of the board (Workers’ Compensation Law, § 13, subd [a]; § 13-a, subd [4]; Kraeger v Georgia-Paciñc Corp., 53 AD2d 929; Matter of Wojciechowski v Bethlehem Steel Co., 15 AD2d 422; Matter of Clark v Fedders-Quigan Corp., 284 App Div 430). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Kane and Mikoll, JJ., concur; Main, J., not taking part.